Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section1350 of Chapter63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of IC Places, Inc., or the Company, hereby certifies, to his knowledge, that: (i) the accompanying Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2011, or the Report, fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 30, 2012 By /s/ Steven Samblis Steven Samblis Chief Executive Officer, President and Chairman (Principal executive officer) The foregoing certification is being furnished with the Company’s Annual Report on
